Citation Nr: 0210863	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.  

2.  Entitlement to an increased rating for neuralgia of the 
left long thoracic nerve, currently evaluated as 10 percent 
disabling.

(The issues whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for cervical and left shoulder disorders, 
entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), and the question concerning what 
evaluation is warranted for headaches from December 14, 1994, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 
1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

Historically, an unappealed February 1988 rating action 
denied service connection for a left acromioclavicular 
separation and residuals of a left knee injury.  A June 1989 
Board decision denied service connection for residuals of a 
left knee injury.  

An October 1992 rating action denied service connection for 
cervical degenerative changes, and for PTSD.  In VA Form 21-
4138, Statement in Support of Claim, dated in May 1993 the 
veteran stated that "I filed a notice of disagreement [NOD] 
late 1992 I intend on pursuing these claims."  However, the 
Board finds no evidence that a NOD was submitted in 1992.  
Subsequently, a November 1993 rating action granted service 
connection for PTSD, but denied reopening claims of 
entitlement to service connection for left shoulder and 
cervical spine conditions, as well as a compensable rating 
for left long thoracic nerve neuralgia.  

In VA Form 21-4138 in December 1993 the veteran applied to 
reopen claims of entitlement to service connection for left 
shoulder and cervical spine disorders.  He also claimed 
entitlement to increased ratings for PTSD and left long 
thoracic nerve neuralgia, as well as entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  

A February 1994 rating action denied the increased rating 
claims and declined to reopen claims for service connection 
for a left shoulder injury, a left knee injury, and a 
cervical spine disorder.  The veteran filed a timely NOD to 
this rating action "in it's entirety" (sic) and a 
statement of the case (SOC) was issued as to all these 
claims in June 1994.  In December 1994, the veteran filed a 
VA Form 21-4138 stating that it was "[i]n response to the 
SOC" of June 1994 and he requested a hearing.  However, the 
RO has apparently determined that the December 1994 VA Form 
21-4138 was not a timely substantive appeal because, as 
subsequently stated in an April 1996 SOC, a VA Form 9 was 
not filed within one year of the February 1994 rating.  

As a matter of law, a substantive appeal need not be 
contained only within a VA Form 9 but may be constituted by 
any written documentation meeting the requirements of 
38 C.F.R. § 20.202 (2001).  These requirements are met in 
this case.  Accordingly, the VA Form 21-4138 of December 
1994 is a timely substantive appeal, and this appeal stems 
from that rating. 

Also, an August 1998 rating action granted service 
connection for headaches and assigned a 10 percent 
disability rating.  That decision also granted a 10 percent 
disability rating for neuralgia of the left long thoracic 
nerve.  A NOD addressing these matters was filed in November 
1998, and following the issuance of a SOC in January 1999, a 
timely VA Form 9 was filed in February 1999.  

From the record it appears that the veteran is also claiming 
entitlement to service connection for tinnitus, due to 
either in-service acoustic trauma or secondary to headaches.  
He also appears to claim entitlement to service connection 
for disorders of the thoracic and lumbar segments of the 
spine, as well as entitlement to a total rating.  These 
matters have not been adjudicated by the RO and they are 
referred to that office for appropriate consideration.

The Board is undertaking additional development on the 
questions whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for cervical and left shoulder disorders, 
entitlement to an increased evaluation for PTSD, and on the 
question concerning what evaluation is warranted for 
headaches from December 14, 1994.  This development is 
undertaken pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  Additionally, in light of the fact that the 
claims folder must remain at the Board during this 
development, an action remanding the issue of entitlement to 
an effective date prior to April 12, 1999, for an award of a 
50 percent evaluation for PTSD under Manlincon v. West, 12 
Vet. App. 238 (1999), is deferred.  When the Board's 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues, and at that time will 
remand the earlier effective date issue.


FINDINGS OF FACT

1.  There veteran is right handed.  He does not have either 
complete paralysis of the left long thoracic nerve, or 
organic changes indicative of severe neuritis of the left 
long thoracic nerve.  He has no more than moderate neuralgia 
of the left long thoracic nerve.  

2.  The veteran's neuralgia of the left long thoracic nerve 
has not required hospitalization, it does not cause a marked 
interference with employment, and it does not otherwise 
present an exceptional or unusual disability picture.  

3.  In a June 1989 decision, the Board denied entitlement to 
service connection for residuals of a left knee injury on the 
basis that the evidence was insufficient to establish that 
the veteran sustained a left knee injury in-service or that 
he had residuals which could be connected to such an injury.  

4.  The evidence submitted since the June 1989 Board 
decision, in connection with all of the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for neuralgia of 
the left long thoracic nerve is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.123, 4.124, Diagnostic Code 
8519 (2001); 66 Fed. Reg. 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

2.  The Board's June 1989 denial of entitlement to service 
connection for residuals of a left knee injury is final.  38 
U.S.C.A. § 7104 (West 1991).  

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  38 U.S.C.A. § 5108 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000 became effective.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  It 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) and made 
effective as of the date of the enactment of the VCAA.  The 
RO has met its notification and duty to assist obligations in 
the development of this case under the VCAA and the 
applicable regulations.  

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished with respect to 
the claim for an increased rating for neuralgia of the left 
long thoracic nerve.   The veteran has been advised of the 
pertinent law and regulations as well as the basis for the 
decision regarding this issue.  Thus, he was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim.  He also has been provided VA 
examinations to evaluate the neuralgia of the left long 
thoracic nerve.  

Testimony was given at a March 1995 RO hearing, and at a 
January 2002 videoconference hearing.  The veteran denied 
receiving Social Security benefits.  He did report that his 
left long thoracic nerve neuralgia caused significant pain as 
well as limitation of left shoulder motion.  In this regard, 
the Board finds that the VA neurology examination reports on 
file provide sufficient information to rate the disability of 
the left long thoracic nerve in accordance with the 
applicable rating code.  

At his March 1995 RO hearing the veteran and his 
representative requested that VA records from facilities in 
Indianapolis, Indiana, and Nashville, Tennessee dating from 
the 1970s be obtained since these would show treatment for 
the neuralgia of the left long thoracic nerve (page 8).  The 
RO has attempted to obtain records from those facilities but 
has been unsuccessful.  At the March 1995 RO hearing the 
presiding hearing officer stated that an attempt would be 
made to obtain these records from the Federal Records Center 
(pages 9 and 16).  It does not appear, however, that an 
attempt was made to contact the Federal Records Center.  

Nevertheless, even if the records from the 1970's were to 
show, as contended, treatment for the neuralgia of the left 
long thoracic nerve, there is no allegation that the veteran 
had any surgery, immobilization or other significant 
treatment (except for having allegedly having been given a 
sling for his left arm at one time).  Moreover, it is the 
current level of disability which is at issue and not the 
level of disability decades ago.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Hence, the duty to assist doe not require VA 
to secure those records for his increase rating claim for a 
long left thoracic nerve disorder.

Additionally, in February 2002 the veteran submitted VA 
outpatient treatment (VAOPT) records from Murfreesboro, 
Tennessee, and in March 2002 VAOPT records from Huntington, 
West Virginia were submitted.  The veteran waived initial 
consideration of this evidence by the RO. 

At a November 1988 RO hearing the veteran testified that he 
had not received any specific post service treatment for 
residuals of an alleged in-service left knee injury, although 
he had applied heating pads and wraps (at page 8 of that 
transcript).  Although notified of the need to submit new and 
material evidence, the veteran has not pointed out any 
clinical records which would have a bearing on continuity of 
symptomatology or which would contain diagnoses or opinions 
relating any current left knee disorder to his period of 
military service.  

Finally, the Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award an increased 
evaluation for left long thoracic nerve neuralgia, and to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  The veteran further was provided 
adequate notice that VA would help him secure evidence in 
support of his claims if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and extent of his neuralgia.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award these benefits, as well as 
notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 2002 U.S. 
Vet. App. Claims LEXIS 443 (June 19, 2002). 

II.  VCAA in Reopening

Regulations implementing the VCAA provide that "VA will give 
the assistance described in paragraphs (c)(1), (c)(2), (c)(3) 
to an individual attempting to reopen a finally decided 
claim."  38 C.F.R. § 3.159.  Section (c)(1) of this 
regulation provides that VA will make reasonable efforts to 
obtain records not in the custody of a Federal department or 
agency; 38 C.F.R. § 3.159(c)(2) provides that VA will make as 
many requests as necessary to obtain relevant records from a 
Federal department or agency until it is concluded that the 
records do not exist or that further efforts would be futile; 
and 38 C.F.R. § 3.159(c)(3) provides that VA will make 
efforts to obtain service records and VA medical records in 
disability compensation claims.  

Also, 38 C.F.R. § 3.159(c)(4)(iii) provides that VA will 
provide medical examinations or obtain medical opinions in 
applications to reopen a previously denied claim only if new 
and material evidence has been presented.  

However, in publishing the effective dates for this 
regulation, the provisions of 38 C.F.R. § 3.156(a) 
(redefining new and material evidence), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
were specifically stated to "apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001 
[date of publication of the new regulations]."  Otherwise, 
these new VCAA regulations were made retroactively effective 
as of the date of the VCAA statute (on November 9, 2000).  

The cited provisions of the VCAA regulations indicate that 
the VCAA duty to notify and assist is not applicable when, as 
here, the application to reopen was received prior to August 
29, 2001; however, in Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) it was held that despite any 
language in the VCAA regulations, the VCAA statute expanding 
the VA duty to notify and assist were applicable to all 
"claimants" which included applicants seeking to reopen a 
previously denied claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  

Here, the RO has made appropriate efforts to obtain all 
relevant records adequately identified by the appellant 
relative to this case and it appears that all evidence so 
identified has been obtained and associated with the record 
on appeal or is not obtainable.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001). 

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA would only serve to delay resolution of the 
veteran's claim with no benefit flowing to the veteran. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
Board will address the merits of this claim.  

III.  Reopening of the Claim for Service Connection for a 
Residuals of a Left Knee Injury

In a June 1989 decision, the Board denied service connection 
for residuals of a left knee injury, concluding that the 
evidence was insufficient to establish that the veteran 
sustained a left knee injury in-service or that he had 
residuals which could be connected to such an injury.  

Decisions of the Board are final under 38 U.S.C.A. § 7104; 
however, VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis, i.e., on the merits or because new and material 
evidence had not been presented which was sufficient to 
reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

There is a two-step analysis that must be applied in cases in 
which a claimant seeks to reopen a claim that has become 
final.  First, there must be a determination whether there is 
new and material evidence to reopen the claim.  If there is 
such evidence, the claim must be reviewed on the basis of all 
the evidence, both old and new. A decision regarding either 
is appealable.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
If the evidence is new and material the claim is reopened and 
the Board must evaluate the merits of the veteran's claims in 
light of all the evidence, after the duty to assist has been 
fulfilled. 

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence on file at the time of the June 1989 Board 
decision included the available service medical records.  
These include the veteran's examination for service 
separation, which was negative for left knee disability, and 
an adjunct medical history questionnaire which reflects 
complaints of leg cramps.  There was no reference to a left 
knee injury, to include any left knee trauma as the result of 
a jeep accident.  

At VA neuropsychiatric and general medical examinations in 
June 1970 there were no complaints or findings pertaining to 
the veteran's left knee.  Rather, the earliest reference to 
an in-service left knee injury is in a December 1987 VA Form 
21-4138, Statement in Support of Claim, when the veteran 
related having injured his left knee when thrown from a jeep 
while in Vietnam.  

VA clinical records of 1987, 1988, and 1989 were negative 
with respect to the veteran's left knee.  At the November 
1988 RO hearing the veteran testified, at page 8 of that 
transcript, that he had not received post service treatment 
for his left knee but had only applied heat pads and wraps.  

The evidence received since the 1989 Board decision includes 
repeated VA psychiatric and neurology examinations as well as 
VA outpatient treatment records from 1989 to 2001.  Within 
these voluminous records are only three references to a left 
knee disorder.  At a May 1995 VA psychiatric examination the 
veteran's complaints included having constant leg pain.  At a 
May 1998 VA neurology examination he related having injured 
his left knee due to an in-service vehicular accident when he 
was thrown from a jeep.  Finally, a March 2000 VA outpatient 
treatment record reflects a reported history of the left leg 
giving way at the left knee when walking.  After an 
examination the diagnoses included osteoarthritis of both 
knees.  

At the March 1995 RO hearing and at the January 2002 
videoconference before undersigned the veteran did not offer 
any testimony specific to his left knee.  

After reviewing all of the evidence of records, the Board 
finds that the evidence submitted since the June 1989 Board 
decision is not new and material.  While the additional 
evidence reflects that, in substance, the veteran continues 
to relate having a left knee disorder from an in-service 
injury, this was of record when the Board denied the claim in 
1989.  Furthermore, just as in 1989, the evidence continues 
to be devoid of any information with regard to whether a left 
knee disorder was incurred or aggravated during service, or 
whether any arthritis was compensably disabling within one-
year service discharge.

Moreover, the earliest evidence specifically relating to the 
left knee is in 1995, more than 25 years postservice.  The 
Board further notes that there is no clinical evidence, 
including any medical opinion, that relates any left knee 
disability, including any left knee arthritis to his military 
service.  

Therefore, the evidence added to the record essentially 
presents the same clinical picture as was before the Board in 
1989.  Hence, the evidence submitted since 1989 is redundant 
and cumulative since it shows no more than the initial 
diagnosis of left knee arthritis decades after military 
service, and because it is devoid of any competent evidence 
linking the current findings to military service.  This 
evidence is not new, and it clearly is not of such 
significance as to require its consideration in order to 
fairly decide the merits of the claim for service connection 
as required under 38 C.F.R.§ 3.156(a).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

IV.  Increased Rating for Neuralgia of the Left Long Thoracic 
Nerve

Factual Background

On VA general medical examination in June 1970 the veteran 
complained of aching in his left shoulder but an X-ray of his 
left scapula revealed no fracture, dislocation or joint 
abnormality.  Physical examination disclosed tenderness over 
the distribution of the left long thoracic nerve 
distribution, and involuntary withdrawal when pressure was 
placed on that side.  There was no limitation of motion of 
the neck or upper extremities.  The diagnosis was neuralgia 
of the left long thoracic nerve which was not incapacitating, 
although there were occasional periods of discomfort.  

Service connection for left long thoracic neuralgia was 
granted by a July 1970 rating action and assigned a 
noncompensable evaluation.  

On VA examination in June 1989 it was noted that the veteran 
was perfectly well in all respects as to his musculoskeletal 
system.  The examiner, however, opined that the veteran 
fabricated his answers with persistence and insistence.  The 
pertinent diagnoses were a probably dysphoric person, 
possibly depressed, with excessive somatic preoccupation, and 
a complaint of pain without evident cause.  

A November 1993 private magnetic resonance imaging (MRI) scan 
of the left shoulder yielded an impression of a probable mild 
strain of the coracoclavicular ligaments at the insertion 
into the coracoid process of the scapula.  

At the March 1995 RO hearing the veteran testified that he 
had pain and numbness of the entire left side of his body 
which caused sleep disturbance (page 5).  The pain was so 
severe that his wife sometimes had to help him get out of bed 
and get dressed (page 5).  He claimed that he could not lift 
his left arm to shoulder level without severe pain and could 
only lift it without pain to about mid-way between straight 
down and waist level (page 6).  The only treatment VA had 
given him was to prescribe medication for pain (page 7).  The 
hearing officer reported that the veteran could raise his 
left arm to about 70 degrees and could extend it forward to 
about 60 degrees (page 10).  The veteran's wife testified 
that he was unable to help around the house due to left arm 
impairment (page 13).  

At a May 1995 VA neurology examination the appellant's claim 
file was reviewed.  The veteran complained of daily flare-ups 
of neck and left shoulder pain.  On examination he held his 
left shoulder lower than the other, and did not elevate the 
left arm above approximately 45 degrees.  He reported that he 
could not elevate the left arm due to pain, and he 
essentially would not abduct or flex the left shoulder 
greater than about 45 degrees.  Internal and external 
rotation could not be evaluated because he reported that he 
was unable to use his left arm, indicating that he might 
"pass out."  He had full left elbow motion but limitation 
of cervical motion.  He was unable to squeeze the examiner's 
hand without experiencing pain, however, the examiner opined 
that he seemed to have normal a sensory status in the left 
upper extremity.  He was unable to stand straight up, but 
there was no evidence of muscle atrophy.  The examiner did 
not necessarily agree with the reported history of paralysis 
of the long thoracic nerve because the veteran seemed to have 
no impairment of the latissimus dorsi or scalenus muscle 
groups on the left.  It was felt that there was a degree of 
somatization and lack of cooperation in testing motion and 
strength.  Moreover, there seemed to be a conflict between 
the degree of muscle mass that he actually had compared to 
how he behaved during the examination.  

At a May 1998 VA neurology examination the veteran complained 
of having no protracted grip strength and of needle-like pain 
which went into the left trapezius region.  On examination 
his extremities were symmetrical, bilaterally.  He had pain 
on left abduction to 80 degrees.  There was no gross motor or 
sensory loss.  The examiner's assessment was left long 
thoracic nerve paralysis.  The examiner noted that a pain 
syndrome could exist even without autonomic changes, e.g., 
sweating or atrophy, and that the lancinating pains most 
likely stemmed from the original in-service injury and 
represented causalgia.  

On VA neurology examination in April 1999 the veteran 
complained of decreased left upper extremity strength and 
intermittent paresthesia to the left 4th and 5th fingers.  
Physical examination revealed no left scapular winging, and 
normal left upper extremity musculature.  The size of the 
muscles of the left side of his chest and back appeared 
normal.  He complained of pain on palpation of the left 
elevator scapulae and latissimus dorsi, and the left shoulder 
musculature.  He claimed decreased sensation in the region of 
the left shoulder, and displayed some decreased strength on 
motion of the left arm.  He showed decreased sensation to 
touch in the 4th and 5th fingers of the left hand.  There was 
no difficulty with strength in the left biceps or triceps.  
He did not display other "motor neurological" abnormalities 
of the left upper extremity.  He seemed to have normal fine 
and gross motor control of the left upper extremity, as well 
as a full range of motion of the left shoulder.  The examiner 
questioned whether there was a disc injury within the 
cervical spine.  

At a January 2000 VA neurology examination the veteran 
related having a 12 to 15 year history of left arm numbness 
which effected the whole arm circumferentially from the elbow 
down but did not involve the fingers.  The numbness awakened 
him at night.  There was no weakness.  Reportedly, 
electrodiagnostic testing had revealed left carpal tunnel 
syndrome (CTS).  The examiner noted that the July 1998 
electromyographic and nerve conduction studies were 
unremarkable.  On examination, the veteran had normal muscle 
tone, bulk, and strength.  There was no scapular winging at 
rest or with forward arm flexion or shoulder abduction.  
Sensory testing was normal.  Fine finger movements were 
intact.  Deep tendon reflexes were 2/4.  He had a positive 
left Tinel's sign at the left wrist.  The pertinent diagnoses 
included bilateral CTS, and a diagnosis of no good clinical 
or electrodiagnostic evidence of left long thoracic 
neuropathy.  It was noted that the latter diagnosis was 
apparently based on nonspecific findings like neck and 
shoulder tenderness but the medical record did not mention 
any specific or hard neurologic findings which would support 
that diagnosis, e.g., scapular winging or shoulder weakness.  

At the January 2002 videoconference the veteran testified 
that he had only about 25 percent of normal use in his left 
upper extremity, compared to his right upper extremity.  He 
claimed he could not lift anything, however light, with his 
left arm without feeling pain that would shoot throughout his 
body.  He also claimed he had no left hand grip strength 
(page 4).  He could raise his left arm almost to shoulder 
level without pain but, if maintained at that level, he 
developed a burning and stabbing pain which started in the 
mid-portion of the left side of his neck and in his left 
shoulder.  The pain reportedly would move across his 
shoulders, down the left arm, and down the middle of his back 
(page 5) to his hips (page 6).  He could dress himself but 
only with difficulty and his wife often had to help (page 6).  
His pain often awoke him at night (page 7).  Years earlier he 
had rejected an offer by VA physicians for exploratory 
surgery to find the cause of his pain.  He felt that he had 
been misdiagnosed because some physicians had indicated that 
his pain could not be due to pathology of the long thoracic 
nerve (page 8).  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. 
§§ 4.1, 4.2, and 4.10 (2001) which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2001).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Notably, however, the most recent 
examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the timeliness and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

Symptoms of peripheral neuralgia are dull and intermittent 
pain, of typical distribution so as to identify the nerve.  
Neuralgia is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  
Symptoms of neuritis of a peripheral nerve are loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  The maximum rating for 
neuritis not characterized by the above organic changes is 
for moderate incomplete paralysis.  38 C.F.R. § 4.123.  

Moderate incomplete paralysis or moderate neuritis or 
moderate neuralgia of the long thoracic nerve effecting the 
minor extremity warrants a 10 percent evaluation.  When the 
involvement in the minor extremity is severe, a 20 percent 
rating is warranted.  When there is complete paralysis, with 
an inability to raise the arm above shoulder level and a 
winged scapula deformity, a 30 percent rating is warranted.  
38 C.F.R. § 4.124, Diagnostic Code 8519, 8619, 8719.  

Analysis

The evidence shows that the veteran is right handed.  Hence, 
neuralgia of the left long thoracic nerve affects the minor 
extremity.  

As noted above, the maximum schedular rating for neuralgia of 
the long thoracic nerve of the minor extremity is 10 percent.  
To warrant a higher schedular rating the veteran would have 
to demonstrate severe neuritis, with organic changes, or 
complete paralysis of the left long thoracic nerve.  It is 
undisputed that he does not have complete paralysis.  Thus, 
the remaining factual question is whether the veteran has the 
type of organic changes due to left long thoracic nerve 
involvement which warrants a rating for severe neuritis.  

Here, there is conflicting evidence as to whether the veteran 
is able to raise his arm above shoulder level, but there 
clearly is credible competent evidence that the appellant has 
not fully cooperated at his VA examinations.  Hence, accurate 
range of motion studies have been difficult to secure.  
Further, the veteran's complaints of sensory impairment do 
not follow a radicular pattern and have been inconsistently 
reported.  While the veteran does complain of constant pain, 
when this is coupled with no evidence of scapular winging, 
and normal musculature and no loss of reflexes, the Board 
finds that the veteran does not have the organic changes 
required for a finding of severe neuritis of the left long 
thoracic nerve.  Hence, the benefit sought on appeal is 
denied.

Where schedular evaluations are inadequate and there is an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render regular schedular 
standards impractical, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1). 

In the present case, the schedular evaluation is adequate.  
There is no indication that the veteran's left long thoracic 
nerve neuralgia has led to marked interference with 
employment or resulted in frequent periods of 
hospitalization.  Although the veteran has ongoing problems, 
including pain and limitation of motion, he has been granted 
a disability evaluation that is commensurate with his 
reported symptomatology and there are no reported symptoms 
that would warrant extraschedular consideration.  The medical 
evidence does not reflect that the veteran's disability is 
more severe than the schedular level assigned and thus, it 
does not appear that he has an "exceptional or unusual" 
disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for neuralgia of the left long thoracic 
nerve is denied.  

The application to reopen the claim for service connection 
for residuals of a left knee injury is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



